Title: To James Madison from Henry Hill Jr. (Abstract), 14 June 1805
From: Hill, Henry, Jr.
To: Madison, James


14 June 1805. “Since I had the honor of writing you the 12th. Inst., I have recd. a Letter from his Excelly. the Marquis of Someruelos in reply to My address to him of the 6th. of which I herein Enclose you a Copy & Translation; And I am happy to have it in my power to forward it by this opporty. that you may See at one view the Correspondence that has passed between his Excy. and Myself.
“He has not replied to a Single point in my Letter, Seems greatly Surprized that there should exist abuses to the Injury of the Commerce And Citizens of the United States, as if Such things were novel and unprecedented in this Island. And Calls upon me for Circumstantia<l> proofs to my charges, and Seems to think I have interfered in business foreign to my Commn., and made use of language ill suited to his dignity And that of the Officers under him. As to his not replying to the more particular points in My letter And expressing ignorance of any abuses to our detriment, I am not at all Surprized. It is the Character of his Nation to evade by every artifice the truth, When Not Compatible to their Interest. I expected he wou’d have called on Me for proof of My Charges, And I am glad that he has Done it. I Pledge Myself to You sir to produce them & to Substantiate every point of my Letter. This I shall lay before his Excy. And forward you duplicates properly authenticated, As well of Cases passed, as of those now existing, and Such as May hereafter occur. So that he Shall No longer evade a Knowledge of their existence.
“Before I passed my letter to his Excelly I reflected deliberately upon the Contents And Stile; I was then of opinion that the truth ought Not to be disguised, And that the language in which it might be expressed Shou’d Comport with its Nature. I have no reason yet to change my opinions, for I am persuaded from what has passed, And the proofs I will produce to prove my Assertions, he will be obliged to take Notice of the abuses Which exist And take Measures to prevent them in future. It will be no impediment to my being on friendly terms with him, which I shall endeavo<r> to Cultivate, He expresses himself very differently on paper from what he wil<l> in private Conversation. I Do Not doubt there are many cases of depredation of Which he is entirely ignorant. And the reason is What I stated in My Letter to him; ‘that so long as it was in the power of Officers under his Command to Keep them from his view And so totally out of the power of the aggrieved to represent them it was impossible he could be acquainted With them.’ That is officially: for any circumstances coming to his Knowledg<e> in any other way he disreguards And disavows a Knowledge of.
“If there is no way of having a Consul acknowledged here, Would it not be well to name a Commis<r>. for Special purposes? In that case I presume they could not refuse his official Interference in cases of prizes.”
